AFFIRMED; Opinion Filed July 28, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01591-CR
                                     No. 05-13-01592-CR

                          JOHN ELLSWORTH BLACK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-42003-H, F13-25019-H

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Myers

       John Ellsworth Black appeals his convictions for theft of property. In cause no. 05-13-

01591-CR, appellant waived a jury, pleaded guilty to theft of property valued less than $1,500,

having two prior theft convictions, and pleaded true to two enhancement paragraphs. See TEX.

PENAL CODE ANN. § 31.03(a), (e)(4) (West Supp. 2013). Pursuant to a plea agreement, the trial

court assessed punishment at ten years’ imprisonment, probated for four years, and a $2,000 fine.

The trial court later revoked appellant’s community supervision finding that he violated several

conditions of community supervision, including committing a new theft offense. The trial court

assessed punishment at seven years’ imprisonment.
       In cause no. 05-13-01592-CR, appellant waived a jury, pleaded guilty to theft of property

valued less than $1,500, having two prior theft convictions, and pleaded true to two enhancement

paragraphs. See id. The trial court assessed punishment at seven years’ imprisonment.

       On appeal, appellant’s attorney filed a brief in which he concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.

State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                       / Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131591F.U05



                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


JOHN ELLSWORTH BLACK, Appellant                   Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01591-CR       V.                       F12-42003-H).
                                                  Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                      Justices Lang and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 28, 2014.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


JOHN ELLSWORTH BLACK, Appellant                   Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01592-CR       V.                       F13-25019-H).
                                                  Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                      Justices Lang and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 28, 2014.




                                            -4-